NO. 07-04-0079-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      JUNE 23, 2004

                          ______________________________


            IN THE INTEREST OF CHRISTYN SHANAE LUSTER, A CHILD

                        _________________________________

            FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                  NO. 9373; HONORABLE DAVID M. MCCOY, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Shannon Luster filed a pro se notice of appeal challenging the trial court’s

order terminating her parental rights to Christyn Shanae Luster.1 The clerk’s record was

filed on March 4, 2004; however, no reporter’s record was filed. Appellant’s brief was due

to be filed on April 5, 2004, but has yet to be filed and no motion for extension of time was

filed. By letter dated June 1, 2004, this Court notified Luster at her address in the McIntosh


       1
       Luster recites in her notice of appeal that attorney Paul Shunatona is not her
attorney in this case.
County Jail in Oklahoma of the missed deadline and also directed her to reasonably

explain the failure to file a brief with a showing that appellees William Darell Luster and

Lynn Lee Luster, the child’s grandparents, have not been injured by the delay on or before

June 14, 2004. The Court’s letter was returned with a notation from the post office that

Luster was no longer at that address and had left no forwarding address.


      Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).


                                         Don H. Reavis
                                           Justice




                                            2